t c memo united_states tax_court patricia a hendricks and john j hendricks petitioners v commissioner of internal revenue respondent docket no 11416-03l filed date randall m willard for petitioners john a weeda for respondent memorandum findings_of_fact and opinion haines judge the petition and amended petition in this case were filed in response to notices of determination concerning collection action s under sec_6320 and or notices of determination sent separately to patricia a hendricks petitioner and john j hendricks mr hendricks in the notice_of_determination sent to petitioner respondent denied her request for relief from joint_and_several_liability pursuant to sec_6015 after concessions the sole issue for decision is whether respondent abused his discretion in denying petitioner’s request for relief from joint_and_several tax_liability pursuant to sec_6015 as to unless otherwise noted all section references are to the internal_revenue_code in effect at all relevant times and amounts are rounded to the nearest dollar findings_of_fact some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner and mr hendricks collectively the hendrickses were residents of the state of colorado at all times relevant to this case the hendrickses have been married for more than years and have at all times filed joint federal_income_tax returns ie form_1040 u s individual_income_tax_return both petitioner and mr hendricks are more than years of age and are retired before the hendrickses married they agreed to separate their responsibilities deciding that petitioner would run the household while mr hendricks would be responsible for their finances mr hendricks worked as a farm manager and a farm and ranch real_estate broker and he invested in real_estate mr hendricks did not discuss business matters with petitioner nor was petitioner ever an employee of any of mr hendricks’s businesses mr hendricks maintained several separate business bank accounts to which petitioner had no access the hendrickses maintained only one joint checking account from which petitioner paid personal and household expenses petitioner completed years of college where she studied art petitioner did not take any business courses or classes on income_taxation or preparation of income_tax returns after marrying mr hendricks petitioner stayed at home to raise their five children and run their household petitioner’s only involvement in family finances was to pay the monthly household expenses petitioner relied upon mr hendricks for financial business and tax decisions the hendrickses have led frugal lifestyles there is no evidence that during the relevant years they made any lavish or unusual expenditures on date mr hendricks met with the hendrickses’ certified_public_accountant kurt grosser mr grosser and a broker for a partnership called boulder oil_and_gas associates boulder oil_and_gas despite its being the first he had heard of the partnership during the meeting mr hendricks agreed to invest dollar_figure in boulder oil_and_gas and gave the broker an initial installment check from one of his business checking accounts mr hendricks completed the purchase by paying two additional installments over the next years by checks drawn on his business accounts the partnership_interest in boulder oil_and_gas was placed in mr hendricks’s name alone petitioner had no knowledge that mr hendricks was making an investment in boulder oil_and_gas mr hendricks did not consult petitioner about making the investment petitioner did not receive any mail regarding boulder oil_and_gas because all mail from the partnership was sent to mr hendricks’s business address just prior to mr hendricks’s investment in boulder oil_and_gas on date mr hendricks traded various pieces of farmland that the hendrickses had previously owned for condominiums in fort collins colorado the condominiums were not acquired from proceeds made available through mr hendricks’s investment in boulder oil_and_gas the condominiums were owned jointly by the hendrickses during the relevant years the hendrickses relied upon mr grosser who had promoted boulder oil_and_gas to prepare their tax returns petitioner’s only involvement in preparing the tax returns for the relevant years at issue was to complete a questionnaire about personal and household expenses petitioner relied on mr hendricks to communicate with mr grosser for the preparation of their tax returns when mr hendricks brought home the income_tax returns prepared and signed by mr grosser petitioner would sign them in reliance on the accountant’s and her husband’s recommendations to sign except for the years they reported loss activity from boulder oil_and_gas ie the hendrickses have neither had their federal tax returns examined nor have they had taxes in excess of the amount reported on their returns assessed the hendrickses claimed dollar_figure in losses arising from boulder oil_and_gas on their joint tax_return on schedule e supplemental income and loss this amount did not appear on the face of the return but was listed on schedule e combined with the income and expenses of at least other properties including the condominiums and an office building on date respondent sent the hendrickses a form_4549 income_tax examination changes which reflected proposed changes to the hendrickses’ joint federal_income_tax returns for this was the first time petitioner learned of mr hendricks’s investment in boulder oil_and_gas on date the hendrickses received a notice_of_deficiency for the hendrickses failed to petition the court for redetermination of the deficiencies set out in the notice_of_deficiency and consented to an extension of the assessment_date on date respondent assessed the following amounts as determined in the notice_of_deficiency with respect to year deficiency additions to tax and increased interest sec_6659 sec_6661 sec_6621 dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure with respect to respondent subsequently abated the additions to tax under sec_6659 and sec_6661 the hendrickses began making payments shortly after the assessment was made paying the balance due for in full by date the liability for was paid in full by date and the liability for was paid in full by date over the year sec_46 payments in varying amounts were made totaling dollar_figure the moneys being derived in part from the sale of several of the condominiums on date the same day the hendrickses received the notice_of_deficiency for respondent sent a letter to mr hendricks with respect to informing him that boulder oil_and_gas was being examined under the administrative procedures enacted by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 mr hendricks received this letter at his place of business and did not take the letter home on date respondent mailed a letter to the hendrickses at their home address which stated that respondent was proposing adjustment to their joint tax_return the only other correspondence sent to the hendrickses was a notice of final partnership administrative adjustments fpaa mailed to the hendrickses on date on date boulder oil_and_gas filed a petition with the court in response to the fpaa boulder oil_and_gas case on date mr hendricks transferred his jointly held interest in the remaining condominiums to petitioner for years before the transfer of his interest in the remaining condominiums mr hendricks had been advised by his attorney and john angeli mr angeli the hendrickses’ new certified_public_accountant to transfer his interest in the condominiums to petitioner in order to protect the condominiums from any creditors of mr hendricks in the substantial farming enterprise mr hendricks was engaged in at the time mr hendricks’s actual intent in making the transfers was to protect the investment in the condominiums because they constituted the hendrickses’ only financial resource for their retirement outside of social_security at the time of the transfer the hendrickses mistakenly believed that they had settled the tax_year and did not owe any_tax liabilities associated with or any other years the farming enterprise mr hendricks was engaged in at the time of the transfer to petitioner involved a 10-year lease- purchase of big_number acres of colorado farmland between him as lessee and colmeno of colorado inc as lessor the lease commenced in date and was to run until the arrangements required mr hendricks to make annual payments totaling dollar_figure consisting of payments for the land lease an equipment lease a loan of dollar_figure from a firm called menotex a prior mortgage and real_property_taxes the farming enterprise failed because mr hendricks was unable to meet the income projections needed to service the payments on date he liquidated the farming enterprise and sold its assets at an auction it took mr hendricks until date to finally pay off all creditors from that undertaking on date we issued an order to show cause why the boulder oil_and_gas case should not be decided in accordance with several test cases on date we issued an order and decision granting respondent’s motion for entry of decision making adjustments to the partnership items of boulder oil_and_gas for the tax_year on date respondent sent a letter to the hendrickses transmitting a form 4549a-cg income_tax examination changes explaining how the adjustments made during the tefra proceeding affected their individual_income_tax_return for respondent assessed the hendrickses’ deficiency for on date on date and date mr angeli faxed correspondence to respondent alleging that the hendrickses had settled the tax_liabilities and questioned the propriety and timeliness of the assessment respondent sent a letter to the hendrickses dated date explaining the origin of the tax_liability in the tefra proceeding and attaching copies of the various notices sent to the hendrickses over the years from the time the proceeding began respondent included transcripts of account showing that while the tax_liabilities had been assessed and paid the deficiency had not been assessed until date because of the stay on assessment caused by the tefra proceeding respondent filed a notice_of_federal_tax_lien in larimer county colorado for the assessed tax_liability and sent the hendrickses a notice_of_federal_tax_lien and your right to a hearing under sec_6320 on date on date petitioner and mr hendricks submitted their separate forms request for a collection_due_process_hearing and petitioner submitted a form_8857 request for innocent spouse relief a hearing was held by telephone on date respondent issued separate notices of determination to petitioner and mr hendricks on date sustaining the filing of notices of federal_tax_lien and denying relief to petitioner under sec_6015 the hendrickses have made payments totaling approximately dollar_figure against the balance due on their tax_liabilities the deficiency attributable to mr hendricks’s investment in boulder oil_and_gas for was dollar_figure after accounting for the payments previously made the hendrickses’ current balance due for is approximately dollar_figure the main source of the hendrickses’ current income consists of monthly social_security checks and approximately dollar_figure in rental income per month from the remaining condominiums the hendrickses’ monthly living_expenses exceed their income by about dollar_figure they are able to meet their living_expenses only through financial assistance from their children opinion pursuant to sec_6330 petitioner sought relief from respondent’s notice_of_determination sustaining the proposed collection action sec_6330 allows a taxpayer to raise appropriate spousal defenses under sec_6015 sec_6330 sec_301_6330-1 proced admin regs generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable to pay the entire tax due sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 to qualify for relief from joint_and_several_liability under sec_6015 a requesting spouse must establish a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for the relief offered therein 119_tc_306 affd 101_fedappx_34 6th cir respondent does not dispute that petitioner satisfies the requirements of subparagraphs a b and e of sec_6015 therefore the controversy arising from the deduction of the boulder oil_and_gas losses focuses on whether petitioner in signing the joint tax_return knew or had reason to know of the understatement and taking into account all the facts and circumstances whether it would be inequitable to hold petitioner liable for the resulting deficiency the requirement of sec_6015 is similar to the requirement of former sec_6013 in that both provisions require the requesting spouse to establish in signing the return he or she did not know and had no reason to know of the understatement because of their similarities analysis in opinions concerning former sec_6013 remains instructive to our analysis for sec_6015 118_tc_106 affd 353_f3d_1181 10th cir 114_tc_276 an examination of the record reveals that only mr hendricks executed the investment papers in boulder oil_and_gas and that the partnership_interest was placed in his name alone mr hendricks paid for the boulder oil_and_gas investment with checks drawn from one of his business accounts to which petitioner had no access all mail from boulder oil_and_gas was sent to mr hendricks’s business address petitioner did not see any mail from boulder oil_and_gas because mr hendricks did not bring any of this mail home petitioner’s lack of knowledge regarding the transaction is corroborated by the hendrickses’ testimonies at trial mr hendricks testified that he did not discuss business or financial matters including his investment in boulder oil_and_gas with petitioner and that he did not consult petitioner when he decided to make the investment having observed the hendrickses’ appearances and demeanors at trial we find their testimonies to be honest forthright and credible in view of their testimonies we find that petitioner did not have actual knowledge of mr hendricks’s investment in boulder oil_and_gas at the time the joint tax_return was signed sec_6015 also requires that petitioner establish that she did not have reason to know that there was an understatement whether petitioner had reason to know of an understatement is a question of fact which must be determined based upon the entire record 897_f2d_441 9th cir affg tcmemo_1987_522 72_tc_1164 petitioner had reason to know of an understatement if a reasonably prudent taxpayer under her circumstances could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 872_f2d_1499 11th cir affg tcmemo_1988_63 780_f2d_561 6th cir affg in part and revg in part on another ground tcmemo_1984_310 94_tc_126 affd 992_f2d_1132 11th cir when deciding whether petitioner had reason to know of an understatement we consider several factors including petitioner’s level of education her involvement in the financial transactions which gave rise to the deductions the presence of lavish or unusual expenditures compared to her past standard of living and her husband’s openness concerning these transactions see stevens v commissioner supra pincite butler v commissioner supra pincite 93_tc_355 in making our determination we must consider the interplay or balance of the factors instead of merely counting the factors in a requesting spouse’s favor guth v commissioner supra pincite at the time petitioner signed the returns petitioner had completed years of college where she studied art she did not have any education or work experience in tax financial or accounting matters we find nothing in the record regarding her education and experiences that would or should have alerted her to the pitfalls of this situation mr hendricks dominated the financial side of the marriage with petitioner playing a minor role in the family’s finances petitioner did not participate in any of mr hendricks’s business activities although mr hendricks was not deceitful regarding their finances he did not consult with petitioner about making the investment in boulder oil_and_gas and did not disclose that the investment had been made moreover petitioner played a minimal role in the preparation of the tax returns the only information petitioner provided was a list of personal and household expenses she relied upon mr hendricks to provide the remainder of the information the hendrickes have led frugal lifestyles we find no evidence in the record that the hendrickses made any lavish or unusual expenditures during the relevant years considering all of the circumstances concerning the joint tax_return a reasonably prudent taxpayer under petitioner’s circumstances--living a modest life raising a family of five children uninvolved in the financial affairs of the family and without any financial background--at the time of signing could not be expected to know about the understatement attributable to mr hendricks’s investment in boulder oil_and_gas is there however a duty_of inquiry in order for petitioner’s duty_of inquiry to arise she must first harbor doubts about the accuracy of the return stevens v commissioner supra pincite petitioner may be put on notice of the understatement if a reasonably prudent taxpayer in her position would be led to question the legitimacy of the deduction id pincite the court_of_appeals for the second circuit has concluded tax returns setting forth large deductions such as tax_shelter losses offsetting income from other sources and substantially reducing or eliminating the couple’s tax_liability generally put a taxpayer on notice that there may be an understatement_of_tax liability see 992_f2d_1256 2d cir affg tcmemo_1992_228 mr hendricks was a farm and ranch real_estate broker and an investor which required him to report his various investment activities on schedule e on the hendrickses’ federal_income_tax return on their joint tax_return the hendrickses claimed dollar_figure in losses arising from boulder oil_and_gas this amount did not appear on the face of the return but it was listed on schedule e combined with the income and expenses of at least other properties including the condominiums and an office building considering all of the circumstances we conclude that petitioner was not put on notice of the understatement see boyle v commissioner tcmemo_1994_438 we conclude that a reasonably prudent taxpayer in petitioner’s position at the time of signing the return could not be expected to know about the understatement_of_tax or that further investigation was warranted petitioner has satisfied the sec_6015 requirement the final question is whether taking into account all the facts and circumstances it would be inequitable to hold petitioner liable for the deficiency attributable to the understatement on the joint tax_return sec_6015 respondent argues that it would not be inequitable for petitioner to be held liable for the understatement on the joint tax_return because title to the remaining condominiums was transferred in to her name alone the hendrickses acquired the condominiums before mr hendricks invested in boulder oil_and_gas the condominiums were acquired by exchanging other_property the hendrickses had previously owned and were not acquired from proceeds made available through the investment in boulder oil_and_gas mr hendricks transferred his joint interest in the remaining condominiums to petitioner nearly years before respondent assessed the deficiency for and began collection action against the hendrickses for that tax_year the hendrickses had paid the balances due for with moneys derived in part from the sale of several of the condominiums and the hendrickses mistakenly believed that they had settled the tax_year and did not owe any more tax_liabilities mr hendricks and mr angeli testified at trial that the risks associated with the substantial farming enterprise with which mr hendricks was engaged at the time were what motivated the transfer of the remaining condominiums petitioner was not involved in the farming enterprise and the hendrickses wanted to protect their investment in the remaining condominiums because they constituted the hendrickses’ only financial resource for their retirement outside of social_security furthermore despite the lack of success with the farming enterprise mr hendricks paid all of his debts from the farming enterprise there is nothing in the record to indicate that the hendrickses’ standard of living increased in comparison to their standard of living in prior years their lifestyle was not lavish and they made no unusual expenditures we find that petitioner did not significantly benefit from the deduction attributable to mr hendricks’s investment in boulder oil_and_gas see hayman v commissioner supra 118_tc_106 affd 353_f3d_1181 10th cir as retirees the hendrickses rely on the social_security checks they receive monthly and depend upon the rents from the remaining condominiums for income their current monthly living_expenses exceed their income by about dollar_figure they are able to meet their living_expenses only through financial assistance from their children we conclude that petitioner would experience considerable economic hardship if relief from the liabilities were not granted given the hendrickses’ current level of income and assets see 122_tc_32 we also consider the fact that the hendrickses have made a good_faith effort to comply with federal_income_tax laws in the tax years following except for the years they reported loss activity from boulder oil_and_gas ie the hendrickses neither have had their federal tax returns examined nor have they had taxes in excess of the amount reported on their returns assessed furthermore the hendrickses have made an honest attempt to pay their tax_liabilities when they were able and did so as quickly as possible the hendrickses paid in full the balances due for by the end of and have already paid more than dollar_figure toward the balance due for dollar_figure of which represents the underpayment attributable to mr hendricks’s investment in boulder oil_and_gas considering that petitioner did not receive significant benefit from the understatements that petitioner would suffer considerable economic hardship if relief were denied and that the hendrickses have complied with federal tax laws at least since we conclude that on the basis of all the facts and circumstances it would be inequitable to hold petitioner liable for the understatement_of_tax for petitioner has satisfied the sec_6015 requirement in summary we find that petitioner has established in signing the joint tax_return she did not know nor did she have reason to know of the understatement and taking into account all the facts and circumstances it would be inequitable to hold petitioner liable for the resulting deficiency petitioner has met all the requirements of sec_6015 and she is entitled to relief from joint_and_several tax_liability as to to reflect the foregoing an appropriate decision will be entered
